Citation Nr: 0528034	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  03-29 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and his wife


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The appellant served on active duty from February 1959 to May 
1963.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  In an October 2004 
decision, the Board reopened the pending claim for 
entitlement to service connection, but then remanded it for 
the completion of additional development.

The appeal is now REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board finds that, unfortunately, another remand of the 
appellant's claim is required at this time, in order to 
complete additional and necessary development of the 
evidence.

The record reflects that since service, the appellant has 
sustained a number of additional injuries involving and/or 
likely affecting his back.  Significantly, the record 
indicates that after a December 1971 injury that happened 
while he was working for the United States Postal Service 
(USPS), the appellant had to retire for medical reasons.  To 
that end, current information contained in the claims file 
suggests that the appellant has been in receipt of disability 
benefits from the Social Security Administration (SSA) since 
a disability onset date of December 15, 1971.  Records 
pertinent to that award, to include the decision of the SSA 
administrative law judge, as well as the medical records and 
other information utilized in reaching that decision, 
however, are not contained in the claims file.  

Accordingly, it appears likely that the SSA has additional 
evidence that may be relevant to the pending claim, and 
applicable law provides that VA is obligated to try and 
obtain such records for the appellant.  See 38 C.F.R. § 
3.159(c)(2) (2004); Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the SSA, including 
decisions by the administrative law judge, and to give that 
evidence the appropriate consideration and weight); Martin v. 
Brown, 4 Vet. App. 136 (1993) (not only must the final SSA 
decision be obtained, but also all records upon which that 
decision was based); Murincsak v. Derwinski, 2 Vet. App. 363, 
371-372 (1992).

The record further suggests that the appellant was previously 
in receipt of and/or continues to receive Federal employee 
workers' compensation benefits in light of the aforementioned 
December 1971 injury that occurred during his employment with 
the USPS.  Because this injury occurred fairly shortly after 
the appellant's release from active duty, therefore 
indicating that such workers' compensation records could be 
highly pertinent to the pending claim, the Board further 
finds that all necessary efforts should be undertaken to 
attempt to obtain such records for the claims file, to 
include the procurement of any administrative decision that 
addresses the appellant's entitlement to such benefits, and 
also all medical records and other information utilized in 
reaching that decision.  See 38 C.F.R. § 3.159(c)(2) (2004).

Lastly, as this matter must be remanded at this time, the 
appellant should be offered one more opportunity to identify 
and/or provide any other outstanding evidence, especially 
medical, that he considers pertinent to his claim.  See 
38 C.F.R. § 3.159(c)(1) (2004).

Accordingly, this matter is REMANDED for the following:

1.  Contact the appellant and request 
that he furnish the names, addresses, and 
dates of treatment for all medical 
providers from whom he has received 
treatment for his low back disorder since 
his release from active service.  After 
securing the necessary authorizations for 
the release of this information, obtain 
copies of all treatment records covered 
by such release, as well as any 
additionally identified VA treatment 
providers and/or other information deemed 
to be in the custody of a Federal 
department or agency.  

Additionally, request that the appellant 
provide all pertinent information 
regarding his application for and receipt 
of (or denial of) disability benefits 
from the SSA and via the Federal employee 
workers' compensation program, likely in 
relation to his December 1971 work 
injury, to include the dates of his 
application for the same, the determined 
dates of disability for such benefits, 
and, if applicable, the approximate date 
when he stopped receiving such benefits.  

2.  After the development requested in 
paragraph. 1 is complete to the extent 
possible, contact the SSA in order to 
obtain all records pertinent to the 
appellant's claim for Social Security 
Disability benefits (to include in 
relation to a December 1971 injury), as 
well as the medical records relied upon 
concerning this claim.  

3.  After the development requested in 
paragraph 1 is complete to the extent 
possible, undertake all necessary efforts 
in order to obtain any and/or all records 
associated with the appellant's claim for 
Federal employee workers' compensation 
benefits, as likely issued in relation to 
a December 1971 work injury, including 
any decision on such claim, as well as 
the medical records relied upon for that 
claim.  

4.  After the above has been 
accomplished, readjudicate the claim for 
service connection for a low back 
disorder on the basis of all additional 
evidence associated with the claims file.  
If the benefit sought on appeal remains 
denied, furnish the appellant and his 
representative a supplemental statement 
of the case and allow a reasonable 
opportunity to respond.

The case should then be returned to the Board, if in order.  
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
appellant, however, until he is so notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 


